FIFTH DIVISION
                               MCFADDEN, P. J.,
                           RICKMAN and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                      March 7, 2019




In the Court of Appeals of Georgia
 A18A1947. SCHAFFELD v. SCHAFFELD.

      MCFADDEN, Presiding Judge.

      Carol Schaffeld appeals the order denying her motion to hold her former

husband in contempt of their divorce decree for failing to pay alimony. She argues that

the trial court erred in holding that her right to alimony had terminated because she

was involved in a meretricious relationship. We agree because the evidence is

undisputed that Carol Schaffeld had not entered a relationship that involved

continuous, open cohabitation. So we reverse and remand the case for further action

not inconsistent with this opinion.

      1. Procedural background.

      In 2012, Carol Schaffeld and Walter Britt Schaffeld divorced. The trial court

incorporated their settlement agreement into the divorce decree. The agreement
included two provisions requiring Walter Britt Schaffeld to pay alimony. Only one of

the provisions is at issue in this appeal. That provision required Walter Britt Schaffeld

to pay Carol Schaffeld $2,500 per month and provided in pertinent part that “the

payments shall cease if the Plaintiff/Husband or the Defendant/Wife should die, the

Defendant/Wife should remarry or enters into a meretricious relationship.”

      Four years after the divorce, Walter Britt Schaffeld concluded that Carol

Schaffeld had entered a meretricious relationship. He stopped paying the $2,500

portion of alimony to Carol Schaffeld directly, although he paid some or all into the

court registry. Carol Schaffeld filed a motion seeking to hold Walter Britt Schaffeld

in contempt for violating the settlement agreement and divorce decree. The trial court

denied the motion as well as Carol Schaffeld’s motion for new trial or to set aside the

judgment. We granted Carol Schaffeld’s application for discretionary review, and this

appeal followed.

      2. Standard of review, evidence, trial court’s ruling.

            The trial court in a contempt case has wide discretion to determine
      whether its orders have been violated. . . . If there is any evidence to
      support a trial court’s determination that its order has been willfully
      violated, this [c]ourt must affirm that determination on appeal. However,
      where a contempt action turns on the meaning of terms in an



                                           2
      incorporated settlement agreement, construction of those terms is a
      question of law that is subject to de novo review on appeal.


Sutherlin v. Sutherlin, 301 Ga. 581, 582 (802 SE2d 204) (2017) (citations and

punctuation omitted). Here, the relevant facts are largely undisputed, and the finding

of contempt turns on the meaning of the term “meretricious relationship” in the

parties’ settlement agreement.

      The record shows that Carol Schaffeld is in an exclusive relationship with a

physician who practices family medicine in Dunlap, Tennessee, 45 or 46 miles away

from Carol Schaffeld’s residence in Chattanooga, Tennessee. He has an apartment in

Dunlap, in the same building as his office.

      They have overnight visits and spend as much time together as they can. But

there is no “set schedule” and Carol Schaffeld does not “know from weekend to

weekend if [she]’ll be able to see him or not.” They have taken trips together and have

spent holidays together.

      He has never lived continuously with Carol Schaffeld. He does not keep clothes

or a toothbrush at her house. He does not receive mail at her house or pay her electric

bills. He is not registered to vote at her house.




                                           3
      Walter Britt Schaffeld and his fiancee conducted surveillance of Carol

Schaffeld’s house. On one occasion, her romantic partner was seen walking out of

Carol Schaffeld’s front door. In one three-month period, they observed one or more

of his vehicles parked at Carol Schaffeld’s house five Friday nights, five Saturday

nights, and five Sunday nights.

      The trial court ruled that Walter Britt Schaffeld’s alimony obligation “was

terminated upon [Carol Schaffeld’s] cohabitation.” The court found that although

Carol Schaffeld and her romantic partner did not spend every night together, they

“lived together when [his medical] clinic was closed,” Saturday through Monday. The

court held that “it would not be logical in our modern mobile society to say that

continuously means every night of every day of the week at the same residence.”

      3. The trial court erred by finding that Carol Schaffeld was engaged in a

meretricious relationship.

      Carol Schaffeld argues that the trial court erred by finding that she was engaged

in a meretricious relationship because her cohabitation with her boyfriend was only

periodic, not continuous. We agree.

      A “meretricious relationship” is “[a] stable, marriage-like relationship in which

the parties cohabit knowing that a lawful marriage between them does not exist.”


                                          4
Black’s Law Dictionary (10th ed. 2014). In the context of domestic relations, Georgia

courts have consistently held that a meretricious relationship is a relationship that

involves continuous, open cohabitation and in which the parties are either sexually

intimate or share living expenses. See, e.g., Hathcock v. Hathcock, 249 Ga. 74, 76 (3)

(287 SE2d 19) (1982) (use of the word “meretricious” in the statute allowing alimony

modification due to former spouse’s cohabitation with a third party, now codified at

OCGA § 19-6-19 (b), includes “those instances in which persons of the opposite sex

dwell together continuously and openly in a relationship similar or akin to marriage

(including either sexual intercourse or the sharing of living expenses) albeit they are

not husband and wife in contemplation of the law.”). See also Obergefell v. Hodges,

576 U.S. ___ (135 SCt 2584, 192 LE2d 609) (2015) (regarding same-sex couples).

      In Saxon v. Saxon, 207 Ga. App. 471 (428 SE2d 376) (1993), a custody case,

we held that the trial court clearly erred by finding the mother had engaged in a

meretricious relationship when she was dating a man with whom she had a sexual

relationship, but there was no evidence that she dwelled openly and continuously with

him. See also Todd v. Casciano, 256 Ga. App. 631, 637 (1) (569 SE2d 566) (2002)

(“In Saxon, [supra,] the trial court specifically found that the mother was an unfit

parent because she was involved in a ‘meretricious’ relationship, i.e., dwelling

                                          5
together continuously and openly in an unmarried relationship; but the facts only

showed that she was dating a man with whom she had a sexual relationship.”). We

have found no authority, and Walter Britt Schaffeld cites none, that supports a

conclusion that for purposes of modifying alimony, a sexual relationship absent

continuous cohabitation can be a meretricious relationship.

      Contrary to the trial court’s holding, “continuously” means, “in a continuous

manner:    without    interruption.”    Merriam-Webster’s       Online     Dictionary,

http://www.merriam-webster.com/dictionary/continuously. As the trial court found,

Carol Schaffeld and her romantic partner do not live together without interruption;

their weekend cohabitation is interrupted when he stays at his apartment in Dunlap,

Tennessee the days his clinic is open. The trial court erred by concluding Carol

Schaffeld had engaged in a meretricious relationship.

      On appeal, Walter Britt Schaffeld argues for the first time that “meretricious

relationship” as used by the parties in the settlement agreement means something

different from “meretricious relationship” as used in OCGA § 19-6-19, the

cohabitation-alimony-modification statute, in that the parties, unlike the statute, did

not require open and continuous cohabitation. But see BTL COM Ltd., Co. v. Vachon,




                                          6
278 Ga. App. 256, 258 n.2 (628 SE2d 690) (2006) (holding that appellees waived an

issue on appeal because they did not raise it in the trial court).

            A settlement agreement incorporated into a divorce decree is
      construed according to the same rules that govern contractual
      interpretation in general, with the cardinal rule being to ascertain the
      intention of the parties. Where any contractual term of a settlement
      agreement incorporated into a decree is clear, unambiguous, and capable
      of only one interpretation as written, the provision’s plain meaning must
      be strictly enforced.


Hall v. Day, 273 Ga. 838, 839-40 (1) (546 SE2d 469) (2001) (citations omitted).

“[I]n arriving at the true interpretation of contracts: . . . [w]ords generally bear their

usual and common signification; but technical words, words of art, or words used in

a particular trade or business will be construed, generally, to be used in reference to

this peculiar meaning. . . .” OCGA § 13-2-2 (2). “As always, the paramount rule in

construing a contract is to ascertain the intention of the parties.” Schwartz v.

Schwartz, 275 Ga. 107, 108 (1) (561 SE2d 96) (2002) (construing settlement

agreement incorporated into divorce decree).

      As detailed above, we have defined “meretricious relationship” outside the

context of the cohabitation-alimony-modification statute to mean dwelling together

continuously and openly in an unmarried relationship. See Saxon, supra. We have

                                            7
found no case in which an alimony obligation is terminated due to a meretricious

relationship without continuous, open cohabitation. The parties could have adopted

an agreement that defines “meretricious relationship” idiosyncratically, but they did

not.

       The trial court erred by holding that Carol Schaffeld was engaged in a

meretricious relationship. So we reverse the trial court’s order and remand this case

for further action not inconsistent with this opinion. See Gunderson v. Sandy, 295 Ga.

428, 429 (1) (760 SE2d 605) (2014).

       Judgment reversed and case remanded. Rickman and Markle, JJ., concur.




                                          8